DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2018 and 07/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6 and 10 are objected to because of the following informalities:  
- Claim 6 ends with a semicolon.  Claim 6 must be amended in order for claim 6 to end in a period.
- Claim 10 states “The method of claim 7”.  Should be written as “The method of claim 7,”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “generate an in-phase response signal by mixing an in-phase reference signal with the response signal”.  Due to how the claim limitation is written, it is unclear what the in-phase reference signal is in-phase with.  The original disclosure of the application states that the in-phase reference signal is in-phase with respect to the test signal.  For examination purposes, the Examiner will interpret the limitation in question as “generate an in-phase response signal by mixing an in-phase reference signal that is in-phase with respect to the test signal with the response signal”.  
Claims 3-6 are also rejected due to dependency of claim 1 because claims 3-6 do not cure the deficiency of claim 1.

Claim 1 states “generate a quadrature response signal by mixing the response signal with a quadrature reference signal”.  Due to how the claim limitation is written, it is unclear what the quadrature reference signal is in quadrature with. The original disclosure of the application states that the quadrature reference signal is in quadrature with respect to the test signal.  For examination purposes, the Examiner will interpret the limitation in question as “generate a quadrature response signal by mixing the response signal with a quadrature reference signal that is in quadrature with respect to the test signal”.  


Claim 4 states “wherein the test circuitry comprises a comparator, and wherein the test circuitry is configured to determine whether the in-phase response signal is to be used for assessing a characteristic of the MEMS inertial sensor at least in part by comparing, with the first comparator, an amplitude of the quadrature response signal with a threshold amplitude”.  It is unclear whether the first comparator is the same as the previous claimed comparator at the beginning of claim 4.  Furthermore, claim 1 has already disclosed a characteristic of the MEMS inertial sensor. Due to how the claim limitation is written, it is unclear whether the characteristic of the MEMS inertial sensor of claim 4 is the same as the characteristic of the MEMS inertial sensor of claim 1.  For examination purposes, the Examiner will interpret the limitation in question as “wherein the test circuitry comprises a comparator, and wherein the test circuitry is configured to determine whether the in-phase response signal is to be used for assessing the characteristic of the MEMS inertial sensor at least in part by comparing, with the comparator, an amplitude of the quadrature response signal with a threshold amplitude”, where the characteristic of the MEMS inertial sensor of claim 4 is the same as the characteristic of the MEMS inertial sensor of claim 1.  

Claim 5 states “wherein, when it is determined, based on the quadrature response signal, that the in-phase response signal is not to be used for assessing the characteristic of the MEMS inertial sensor, the test circuitry may be further configured to 

Claim 7 states “generating an in-phase response signal using the response signal and an in-phase reference signal”.  Due to how the claim limitation is written, it is unclear what the in-phase reference signal is in-phase with.  The original disclosure of the application states that the in-phase reference signal is in-phase with respect to the test signal.  For examination purposes, the Examiner will interpret the limitation in question as “generating an in-phase response signal using the response signal and an in-phase reference signal that is in-phase with respect to the test signal”.  
Claims 9-13 are also rejected due to dependency of claim 7 because claims 9-13 do not cure the deficiency of claim 7.

Claim 7 states “generating a quadrature response signal using the response signal and a quadrature reference signal”.  Due to how the claim limitation is written, it is unclear what the quadrature reference signal is in quadrature with. The original 
Claims 8 and 10-13 are also rejected due to dependency on claim 7 because claims 8 and 10-13 do not cure the deficiency of claim 7.

Claim 10 states “determining, based on the quadrature response signal, whether the in-phase response signal is to be used for assessing a characteristic of the MEMS inertial sensor comprises determining whether an amplitude of the quadrature response signal is below a first threshold amplitude”.  Claim 7 has already disclosed a characteristic of the MEMS inertial sensor. Due to how the claim limitation is written, it is unclear whether the characteristic of the MEMS inertial sensor of claim 10 is the same as the characteristic of the MEMS inertial sensor of claim 7.  For examination purposes, the Examiner will interpret the limitation in question as “determining, based on the quadrature response signal, whether the in-phase response signal is to be used for assessing the characteristic of the MEMS inertial sensor comprises determining whether an amplitude of the quadrature response signal is below a first threshold amplitude”, where the characteristic of the MEMS inertial sensor of claim 10 is the same as the characteristic of the MEMS inertial sensor of claim 7.  



Claim 14 states “the MEMS inertial sensor; and test circuitry configured to: receive a response signal from the MEMS inertial signal in response to a test signal”.  It is unclear whether “the MEMS inertial signal” is the same as “a response signal” or some other signal.  For examination purposes, the Examiner will interpret the limitation in question as “the MEMS inertial sensor; and test circuitry configured to: receive a response signal from the MEMS inertial signal in response to a test signal”, where “the MEMS inertial signal” is the same as “a response signal”.


Claim 14 states “generate an in-phase response signal using the response signal and an in-phase reference signal”.  Due to how the claim limitation is written, it is unclear what the in-phase reference signal is in-phase with.  The original disclosure of the application states that the in-phase reference signal is in-phase with respect to the test signal.  For examination purposes, the Examiner will interpret the limitation in question as “generate an in-phase response signal using the response signal and an in-phase reference signal that is in-phase with respect to the test signal”.  
Claims 16-20 are also rejected due to dependency in claim 14 because claims 16-20 do not cure the deficiency of claim 14.

Claim 14 states “generating a quadrature response signal using the response signal and a quadrature reference signal”.  Due to how the claim limitation is written, it is unclear what the quadrature reference signal is in quadrature with. The original disclosure of the application states that the quadrature reference signal is in quadrature with respect to the test signal.  For examination purposes, the Examiner will interpret the limitation in question as “generating a quadrature response signal using the response signal and a quadrature reference signal that is in quadrature with respect to the test signal”.  
Claims 15 and 17-20 are also rejected due to dependency in claim 14 because claims 15 and 17-20 do not cure the deficiency of claim 14.

Claim 17 states “wherein the test circuitry is configured to determine, based on the quadrature response signal, whether the in-phase response signal is to be used for assessing a characteristic of the MEMS inertial sensor at least in part by determining whether an amplitude of the quadrature response signal is below a first threshold amplitude”.  Claim 14 has already disclosed a characteristic of the MEMS inertial sensor. Due to how the claim limitation is written, it is unclear whether the characteristic of the MEMS inertial sensor of claim 17 is the same as the characteristic of the MEMS inertial sensor of claim 14.  For examination purposes, the Examiner will interpret the limitation in question as “wherein the test circuitry is configured to determine, based on the quadrature response signal, whether the in-phase response signal is to be used for assessing the characteristic of the MEMS inertial sensor at least in part by determining whether an amplitude of the quadrature response signal is below a first threshold amplitude”, where the characteristic of the MEMS inertial sensor of claim 17 is the same as the characteristic of the MEMS inertial sensor of claim 14.  

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, Ezekwe (US 20150057959) teaches a system (200; Figure 2) for testing (Abstract) a microelectromechanical system (MEMS) inertial sensor (202; Figure 2), the system (200) comprising: test circuitry (208A-208C and 244; Figure 2) 
In claim 1, the specific limitations of "determine, based on the quadrature response signal, whether the in-phase response signal is to be used for assessing a characteristic of the MEMS inertial sensor; and when it is determined that the in-phase response signal is to be used for assessing the characteristic of the MEMS inertial sensor, assess the characteristic of the MEMS inertial sensor using the in-phase response signal" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-6 would also be allowed for depending on claim 1 if the 112(b) rejections made above are addressed and overcome.


In claim 7, the specific limitations of "determining, based on the quadrature response signal, whether the in-phase response signal is to be used for assessing a characteristic of the MEMS inertial sensor; and when it is determined that the in-phase response signal is to be used for assessing the characteristic of the MEMS inertial sensor, assessing the characteristic of the MEMS inertial sensor using the in-phase response signal" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 8-13 would also be allowed for depending on claim 7 if the 112(b) rejections made above are addressed and overcome.

Regarding claim 14, Ezekwe (US 20150057959) teaches a system (200; Figure 2) for testing (Abstract) a microelectromechanical system (MEMS) inertial sensor (202; Figure 2), the system (200) comprising: the MEMS inertial sensor (202); and test circuitry (208A-208C and 244; Figure 2) configured to: receive a response signal (signal obtained from sensing axes 204A; [0016]) from the MEMS inertial signal (signal obtained from sensing axes 204A; [0016]) in response to a test signal (electric drive signal; [0018]); generate an in-phase response signal (obtained from in-phase demodulator 212; [0017-0018]) using the response signal (signal obtained from sensing axes 204A; [0016]) and an in-phase reference signal (in-phase output signal from the PLL 228 ;[0018]) that is in-phase with respect to the test signal ([0018]); and generating a quadrature response signal (obtained from the quadrature-phase demodulator 216; [0017-0018 and 0022]) using the response signal (signal obtained from sensing axes 204A; [0016]) and a quadrature reference signal (quadrature-phase output signal from the PLL 228; [0017-0018 and 0022]) that is in quadrature with respect to the test signal ([0017-0018 and 0022]).
In claim 14, the specific limitations of "determining, based on the quadrature response signal, whether the in-phase response signal is to be used for assessing a characteristic of the MEMS inertial sensor; and when it is determined that the in-phase response signal is to be used for assessing the characteristic of the MEMS inertial sensor, assess the characteristic of the MEMS inertial sensor using the in-phase response signal" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.


***Note***:  In paragraphs [0033-0034], the applicant explains the in-phase reference signal and the test signal being substantially in-phase and the quadrature reference signal and the test signal being substantially in quadrature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856